DOWDELL, J.
The objection by the solicitor to the question asked the witness Ashley by the defendant, if he had not been indicted for an assault with intent to murder, was properly sustained. Ross v. State, 139 Ala. 144, 36 South. 718. The remarks made by the court to the counsel for the defendant in connection with its ruling on this question were unobjectionable, and free from any prejudicial injury to the defendant. Moreover, the court instructed the jury that his remarks to counsel should not be considered by the jury.
The identification of the rock, offered in evidence by the state, was, under the evidence, a question for the jury. The court, however, limited its introduction in evidence as a matter of comparison to the rock taken from the deceased’s pocket, as the witness testified that it looked like the same rock and was about the same size. There was no error in this ruling prejudicial to the defendant.
The defendant having offered impeaching evidence as to the state’s witness, Minnie Ellenburg, on a predicate laid for that purpose, it was competent for the state to introduce evidence of the witness’ good character for truth and veracity for the purpose of sustaining her.
*14The remarks of counsel to the jury as to the defendant’s being forced to trial were properly arrested by the court. This was a question with which the jury had nothing to do, and it was altogether improper as an argument to the jury.
The court committed no error in limiting the number of arguments by counsel for the defendant to. the jury to two. The state had but two. It was a question within the court’s discretion whether it would allow more or not.
The several written charges given at the request of the state are free from any reversible error.
We find no reversible error in the record, and the judgment appealed from must be affirmed.
Affirmed.
Tyson, C. J., and Anderson and McOdedlan, JJ., concur.